Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-3, 7, 15-18, 22, 28-32, 35, 38, 46, 48, 57, 58 and 60 are currently pending in the instant application. Applicants have amended claims 1-3, 7, 15-18, 22, 31, 32, 35, 38, 46, 48, 57, 58 and 60 and canceled claims 4-6, 8-14, 19-21, 23-27, 33-34, 36-37, 39-45, 47, 49-56, 59 and 61 in an amendment filed on July 8, 2020.  Claims 1-3, 7, 22, 46, 48, 57, 58 and 60 are rejected,  claims 15-18, 35 and 38 are objected and 28-32 are considered allowable in this Office Action.
I.	Priority
The instant application is a 371 of PCT/IB2019/000017, filed on January 9, 2019 which claims benefit of 62/772,415, filed on November 28, 2018 and claims benefit of 62/765,133, filed on August 16, 2018 and claims benefit of 62/686,509, filed on June 18, 2018 and claims benefit of 62/615,261, filed on January 9, 2018. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 25, 2020, October 28, 2020 and February 4, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  

III.	Rejections
35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 22, 46, 48, 57 and 58 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Coffey, et al. (WO 2017/027829 A1) in view of Van Den Plas, et al. (US 2009/0317474 A1) . Applicants claim 

    PNG
    media_image1.png
    166
    691
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    109
    707
    media_image2.png
    Greyscale



The Scope and Content of the Prior Art (MPEP §2141.01)
Coffey, et al. teaches a composition comprising cerdulatinib which can be used for treating myeloma. The prior art teaches that the composition can comprise ionic strength modifying agents (i.e. polyethylene glycols, propylene glycol) and solubility enhancing agents (i.e. polyethylene glycols, propylene glycol) on page 16, lines 22-29.
Van Den Plas, et al. teaches the well-known use of polyethylene glycol (PEG) as a basis for pharmaceutical modulations or for modulating the viscosity of ointments and cosmetics (see page 1, paragraph 0002).  It also teaches that PEGs can be used as a skin penetration enhancer and  used as emulsifiers, solubilisers and wetting agents in dermatological and cosmetic preparation.  PEG also has a neuroprotective effect and for treating inflammatory skin and/or mucosal diseases such as atopic dermatitis, acne, rosacea, etc. (see page 2, paragraph 0019).  The prior art further teaches the use of PEG400 as an example.

The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Coffey, et al. and the instant invention is that the Coffey, et al. reference does not specifically teach a composition comprising cerdulatinib, polyalkylene glycol and propylene glycol but teaches broadly that the composition can comprise these two components.	
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In Ex parte Douros, 163 USPQ 667 (PTO Bd. App. 1968), it was well established that it is obvious to add a carrier to an obvious compound. The compound cerdulatinib is an inhibitor of the JAK-STAT pathway which has been well-known in the art for treating a variety of diseases and/or disorders.  The Coffey, et al. reference teaches the pharmaceutical composition comprising cerdulatinib and could further comprise polyethylene glycol and propylene glycol for the purpose of increasing the solubility of cerdulatinib. The Van Den Plas, et al. reference teaches the use of PEG in a topical formulation for treating inflammatory skin and/or mucosal diseases  For example it is obvious to prepare a composition comprising cerdulatinib, polyethylene glycol and propylene glycol when the art teaches the use of the two components  polyethylene glycol and propylene glycol for enhancing solubility of cerdulatinib and for the added benefit of treating inflammatory skin diseases with a reasonable expectation of success.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare a formulation of cerdulatinib comprising polyethylene glycol and propylene glycol based on the teachings of the preferred embodiments in the prior art of Coffey, et al. and the prior art of Van Den Plas, et al.  For example, a skilled artisan would be motivated to prepare a composition comprising cerdulatinib, polyethylene glycol and propylene glycol as taught in the prior art reference of Coffey, et al. (WO 2017/027829 A1) in view of Van Den Plas, et al. (US 20090317474 A1).  A strong prima facie obviousness has been established.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 60 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 60 contains the trademark/trade name MedFlux-HTTM  in the description for diffusion cell used in the limitation of the claim. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a type of solid support and, accordingly, the identification/description is indefinite. Applicants are suggested to delete the trademarks or tradenames in claim 60.


IV.	Objections

Dependent Claim Objections



V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626